                                            UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF NORTH CAROLINA
                                                 CHARLOTTE DIVISION
                                                    3:21-cr-107-MOC

              UNITED STATES OF AMERICA            )
                                                  )
                          v.                      )
                                                  )
              WISDOM WILLIS                       )                  ORDER
              ____________________________________)

                          THIS MATTER is before the Court on the United States of America’s Consent Motion to

              Dismiss without prejudice the above-captioned Bill of Indictment, because the Defendant has

              entered a guilty plea in a related Bill of Information in 3:21-cr-155-MOC. (Doc. No. 16).

                          The Court has reviewed the Motion and finds that good cause has been shown to justify

              dismissing the Bill of Indictment without prejudice.

                          Thus, the Motion is GRANTED.



Signed: August 11, 2021




                      Case 3:21-cr-00107-MOC-DCK Document 17 Filed 08/11/21 Page 1 of 1
